Mr. Justice Carnes delivered the opinion of the court. 2.. Eraud, § 18*—when action lies. Where one, not open to the charge of negligence in so doing, believes and acts upon a material statement of another, who either knows that such statement is false or has no good reason to believe it to be true, an action for fraud and deceit will lie. 3. Witnesses, § 27*—who may be witness. While it is unethical and bad practice for a lawyer to act as both attorney and witness in the same case, still the fact that he is acting as attorney does not, in itself, disqualify him from testifying. 4. Witnesses, § 165*—lohen attorney may testify as to conversations with client. An attorney may testify as to conversations with a client which occurred before the relation of attorney and client arose. 5. Evidence, § 240*—when copy of mortgage inadmissible. A copy of a mortgage on land in a foreign State held improperly admitted in evidence, where the certificate of the clerk of the County Court recited that he was ex officio recorder, but the certificate of the judge failed to so recite. 6. Evidence, § 245*—when certified transcript of court record admissible. A duly certified transcript of the record, of a court of general jurisdiction of a foreign State, of a suit in which a mortgage was foreclosed, reciting that due service was made by publication, held properly admitted in evidence and good as against collateral attack, though it did not show what the laws of such State were as to such service, nor that such steps were taken as would have made the service good in Illinois. 7. Exchange oe property, § 8*—what is measure of damages for fraud and deceit. In an action for fraud and deceit where, owing to defendants’ fraud, the plaintiff acquired no title to land for which he exchanged an automobile, the measure of damages was held to be, not the value of the land, but the value of the automobile.